2019-11-11 18:10 Amscot_ Financial 72781923435 >> +1 813 433 5126

P 2/3
as@ 8:19-cv-02202-WFJ-CPT Document14 Filed 11/11/19 Page 1 of 2 PagelD 55

UNITED STATES DISTRICT COURT
MEDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

ALVIN LUNDY, on behalf of himself
and on behalf of all others
similarly situated,

PAL

Nami

City:

Email

Defe

laws!

me oO

herek

Plaintiff,
CASE NO.: 8:19-ev-02202-WFJ-CPT

1 CORPORATION,

Defendant.
/

CONSENT TO JOIN COLLECTIVE ACTION
Pursuant to the Fair Labor Standards Act, 29 U.S.C. $ 216(b)

Pt LAL LLP LZ. Loewn ali,

Address: [LE 3- [paemmar arte | ae.

[tex gat (ere State: FOS. Zip: ? vA EG 7
l; Be ff ex net el 7 ¢ ki 6 Leis! / _o err
I. During the three sar preceding the filing of this lawsuit, I was employed by
ndant. I consent and agree to pursue my claims in connection with the above-referenced
hit arising out my employment.
2. During the three years preceding the filing of this lawsuit, Defendant failed to pay
vertime for all hours worked in violation of the Fair Labor Standards Act (“FLSA”).
3. T understand that this lawsuit is brought under the FLSA, 29U.8.C. $201, et seq. I

by consent, agree, and “opt in” to become a plaintiff herein and to be bound by any judgment

by the Court or any settlement of this action. { hereby designate The Law Office of Patrick K.

Ellio

Suite

tt, PLLC, 100 S. Ashley Drive, Suite 600, Tampa, FL 33602 and Prinity and Prinity, P.A.,

A 3411 W. Fletcher Ave, Tampa, FL 33618 to represent me for all purposes in this action. I

 
2019-11-11. 18:10 Amscot Financial 72781923435 >> +1 813 433 5126 Pp
Case 8:19-cv-02202-WFJ-CPT Document14 Filed 11/11/19 Page 2 of 2 PagelD 56

agreg to be bound by any settlement entered into by the Named Plaintiff and any judgment entered

in this case.

Signdture: (PZ tanw oo we, > tu L/ G

Return this form by mail, email, or fax to:

Mail| The Law Office of Patrick K. Elliott, PLLC
Attn: Patrick Elliott

1005. Ashley Drive, Suite 600

Tampa, FL 33602

Email: elliottp @employmentandconsumerlaw.com
Fax:| (813) 433-5126

 
